This case presents error from the district court of Greer county. Since the plaintiff in error has filed his appeal in this court the controversy involved appears to have been fully settled, as is shown by a certified copy of the deed to the land involved. A motion on the part of the defendant in error to dismiss the appeal setting forth the foregoing ground was served on counsel for plaintiff in error on September 11, 1911, and to this time there has been made no answer or counter-showing. The controversy having thus been determined, the rule announced *Page 819 
in the case of Price et al. v. Board of Com'rs of Pawnee Countyet al., 8 Okla. 121, 56 P. 959, is applicable:
"Where all of the parties to an action pending in the Supreme Court on appeal from an inferior court, before the questions presented by the appeal are determined by the appellate court, compromise and settle all of the matters involved therein, and such fact is made to appear to the Supreme Court by affidavits and certified copies of official records, all of which are undisputed by the appellant, the appeal will be dismissed."
The proceeding is accordingly dismissed at the cost of plaintiff in error.
All the Justices concur.